DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, 9, and 12-17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Piotrowski et al. (US 4520413).
With regard to claim 1, Piotrowski teaches, in Figures 1 and 9, a semiconductor device comprising: a first diffusion region (12/236) of a first type with embedded therein a second (14) and a third (16) diffusion region of a second type different from said first type, said second and said third diffusion region more doped than said first region, said second and third diffusion region each connected to a respective contact (30, 32); a dielectric layer (20) covering at least an edge of said second and third diffusion region and the region in between said second and third diffusion region; a piezoelectric layer (34/242) disposed on, over, adjacent to or in contact with said dielectric layer; a first structure (36/244) in a first soft ferromagnetic material and arranged to perform mechanical stress on said piezoelectric layer in response to a magnetic field.
With regard to claim 2, Piotrowski teaches, in Figures 1 and 9, a second structure (246) in a second soft ferromagnetic material arranged to perform mechanical stress on said piezoelectric layer in response to said magnetic field.
With regard to claim 3, Piotrowski teaches, in Figures 1 and 9, that said second structure is disposed on a support layer (240).
With regard to claim 8, Piotrowski teaches, in Figures 1 and 9, that said structure has a larger edge at an outside of the semiconductor device than at a side facing said second structure (see Fig. 6).
With regard to claim 9, Piotrowski teaches, in Figures 1 and 9, a gap between said first structure and said second structure a further structure in a ferromagnetic material (see Fig. 6).
With regard to claim 12, Piotrowski teaches, in Figures 1 and 9, that said piezoelectric layer has a surface of substantially the same area as the area of a channel created. when in use. between said second and third diffusion region by charge displacement in said piezoelectric layer (column 5, lines 1-25).
With regard to claim 13, Piotrowski teaches, in Figures 1 and 9, that implemented as a field effect transistor (column 5, lines 1-25).
With regard to claim 14, Piotrowski teaches, in Figures 1 and 9, that said first structure and/or said second structure is a magnetic concentrator (column 6, lines 40-60).
With regard to claim 15, Piotrowski teaches, in Figures 1 and 9, that said piezoelectric layer is a polymer layer (column 5, lines 60-65).
With regard to claim 16, Piotrowski teaches, in Figures 1 and 9, that said first structure has a surface with a larger area than the surface of the piezoelectric layer facing said first structure (see Figure 1).
With regard to claim 17, Piotrowski teaches, in Figures 1 and 9, that said first soft ferromagnetic material and said second soft ferromagnetic material are the same (column 11, lines 40-45).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piotrowski et al. (US 4520413).
With regard to claim 11, Piotrowski teaches most of the limitations of this claim, as set forth above with regard to claim 9.  However, Piotrowski does not explicitly teach that said gap between said structures is comprised between 0.05 and 50 microns.  Nonetheless, the skilled artisan would know too that the gap would the overall device size.
The specific claimed gap, absent any criticality, is only considered to be the “optimum” gap disclosed by Piotrowski that a person having ordinary skill in the art would have been able to determine using routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) based, among other things, on the desired overall device size, manufacturing costs, etc. (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the gap between said structures is comprised between 0.05 and 50 microns is used, as already suggested by Piotrowski.
Since the applicant has not established the criticality (see next paragraph) of the gap stated and since these gaps are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these values in the device of Piotrowski.
Please note that the specification contains no disclosure of either the critical nature of the claimed gap or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Allowable Subject Matter
Claims 4-7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to anticipate or render obvious claimed limitations of said support layer is a further piezoelectric layer, as set forth in claim 4; said flexible layer having an opening to allow contact between said structure and said piezoelectric layer, as set forth in claim 6; or wherein said further structure is thinner than said first structure and said second structure, as set forth in claim 10, each when taken in concert with all the other limitations of the respective claims, base claims, and any intervening claims.  Claims 5 and 7 depend from claims 4 and 6 respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707. The examiner can normally be reached 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJ R GUPTA/Primary Examiner, Art Unit 2829